DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1-15.
IDS
Applicant’s IDS(s) submitted on 01/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 (and dependent claims 14-15), recites in lines 2 and 6 “a data transmission path”. It raises antecedent and indefiniteness issues. For prosecution purposes these two instances will be interpreted as --a first second data transmission path-- and --a first data transmission path-- respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SEO (US 11139033 B2) in view of HONG (US 5764553 A).

Re: Independent Claim 1, SEO discloses a processing-in-memory (PIM) device (SEO Fig. 1 and col. 4, ll. 57-58) comprising:
a plurality of storage regions (SEO Fig. 1 Banks 110a-b and 120a-b);
a global buffer (e.g. SEO Fig. 4: 43 and 45 construed as global buffers) (SEO Fig. 4: GIO SA and col. 7, ll. 66-67 “…(GIO SA) 340 may serve as a buffer temporarily storing data …”); and
a plurality of multiplication and accumulation (MAC) circuits configured to perform a MAC operation (e.g. SEO Fig. 4: MACs 42) of first data from one of the plurality of storage regions (e.g. SEO Fig. 4: Data from GIO 41) and second data from the global buffer (e.g. SEO Fig. 4: Data from 43).
Is silent regarding:
wherein each of the plurality of MAC circuits is categorized as one of an active MAC circuit and an inactive MAC circuit, and 10wherein the MAC operation includes a selective MAC operation, the selective MAC operation is selectively performed by the active MAC circuit.
HONG discloses: 
wherein each of the plurality of MAC circuits is categorized as one of an active MAC circuit and an inactive MAC circuit (e.g. HONG Fig. 4 and col. 8 ll. 33-36 disclose selection of one of the MACs 339a-h during an operation),
and wherein the MAC operation includes a selective MAC operation, the selective MAC operation is selectively performed by the active MAC circuit (e.g. HONG Fig. 4 and col. 8 ll. 24-47 disclose selection of one of the MACs 339a-h). 
SEO and HONG disclose memory devices with in memory computing capability. HONG in particular discloses implementation details of a in memory computing device with multiplication and accumulation (MAC) circuits and how to control them. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the implementation teachings of HONG by modifying the PIM operator 40 of the memory storage devices SEO for the purpose of allowing data path control from memory regions to each of the MACs (see e.g., HONG Fig. 4 and col. 8, ll. 1-47).

Re: Claim 2, SEO and HONG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein each of the plurality of storage regions corresponds to a bank included in a dynamic random access memory (DRAM) (e.g. SEO Fig. 3).

Claim(s) 3-15 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SEO in view of HONG and further in view of JO (US 20200110705 A1).

Re: Claim 3, SEO and HONG discloses all the limitations of claim 1 on which this claim depends. They are silent regarding:
further comprising a mode register set (MRS) logic circuit configured to generate and output an MRS command including information for designating the active MAC circuit in response to an external command provided by an external device to request the MAC operation.
JO discloses:
further comprising a mode register set (MRS) logic circuit configured to generate and output an MRS command including information for designating the active MAC circuit in response to an external command provided by an external device to request the MAC operation (JO Fig. 5, ¶¶ [0033], [0076] and [0078] discloses use of a mode register 412 to set operational mode of the PIM).
SEO, HONG and JO disclose memory devices with in memory computing capability. JO discloses a Performing-In-Memory (PIM) device architecture, in particular disclosing use of a mode register to set various operational modes of a PIM. It would have been obvious to a person of ordinary skill in the art JO in the devices taught by SEO and HONG for the purpose of setting and controlling operational modes of a PIM (see e.g., JO ¶¶ [0033], [0076] and [0078]).

Re: Claim 4, SEO, HONG and JO discloses all the limitations of claim 3 on which this claim depends. They further disclose:
wherein the MRS command further includes information for designating an active storage region allocated to the active MAC circuit among the plurality of storage regions (e.g. JO Fig. 5, ¶¶ [0033], [0076] and [0078] discloses use of a mode register 412 to set operational mode of the PIM).

Re: Claim 5, SEO, HONG and JO discloses all the limitations of claim 4 on which this claim depends. They further disclose:
wherein the MRS logic circuit includes:
a mode register configured to store a MAC circuit identification having information for designating the active MAC circuit; a control code generator configured to generate a control code including information on the active MAC circuit from the MAC circuit identification; and an MRS command generator configured to generate the MRS command including information on the active MAC circuit and a request for the MAC operation according to the control code (e.g. JO Fig. 5, ¶¶ [0033], [0076] and [0078] discloses use of a mode register 412 to generate various control signals to set operational modes of the PIM).

Re: Claim 6, SEO, HONG and JO discloses all the limitations of claim 5 on which this claim depends. They further disclose:
(e.g. JO ¶ [0076], “For example, the command decoder 411 may generate the control signals corresponding to the command CMD by decoding a write enable signal, a row address strobe signal, a column address strobe signal, a chip selection signal, etc.”, making it obvious identifying involved operational units).

Re: Claim 7, SEO, HONG and JO discloses all the limitations of claim 5 on which this claim depends. They further disclose:
wherein the mode register further includes a bit for determining execution of the MAC operation (e.g. JO ¶ [0076], “For example, the command decoder 411 may generate the control signals corresponding to the command CMD by decoding a write enable signal, a row address strobe signal, a column address strobe signal, a chip selection signal, etc.”, making it obvious identifying control signals to execute a given MAC command).

Re: Claim 8, SEO, HONG and JO discloses all the limitations of claim 4 on which this claim depends. They further disclose:
further comprising a MAC command generator configured to receive the MRS command outputted from the MRS logic circuit and configured to generate and selectively transmit a MAC operation command to the active MAC circuit and the active storage region which are designated by the MRS command (JO Fig. 5, ¶¶ [0033], [0076] and [0078] discloses use of a mode register 412 to generate various control signals to set operational modes of the PIM).

Re: Claim 9, SEO, HONG and JO discloses all the limitations of claim 8 on which this claim depends. They further disclose:
(e.g. JO Fig. 5, ¶ [0076] discloses setting operation modes of a PIM and HONG Fig. 4: shows selective connectivity of MACs to memory).

Re: Claim 10, SEO, HONG and JO discloses all the limitations of claim 9 on which this claim depends. They further disclose:
wherein the MAC command generator is configured to sequentially generate the active control signal, the MAC read control signal, and the MAC operation control signal (e.g. JO Fig. 5, ¶¶ [0033], [0076] and [0078] discloses use of a mode register 412 to generate various control signals to set operational modes of the PIM which would have been obvious to an skilled artisan to be issued in a sequential order).

Re: Claim 11, SEO, HONG and JO discloses all the limitations of claim 9 on which this claim depends. They further disclose:
wherein the MAC operation command further includes a pre-charge control signal for selectively 20pre-charging the active storage region (e.g. SEO col. 11, ll. 27-28, “…precharge a currently activated DRAM row…”).

Re: Claim 12, SEO, HONG and JO discloses all the limitations of claim 11 on which this claim depends. They further disclose:
wherein the MAC command generator is configured to sequentially generate the active control signal, the MAC read control signal, the MAC operation control signal, and the pre-charge control signal (e.g. JO Fig. 5, ¶¶ [0033], [0076] and [0078] discloses use of a mode register 412 to generate various control signals to set operational modes of the PIM which would have been obvious to an skilled artisan to be issued in a sequential order and SEO col. 11, ll. 27-28, “…precharge a currently activated DRAM row…”).

Re: Claim 13, SEO, HONG and JO as used in the rejection of claim 3, further disclose:
The PIM device of claim 1, further comprising:
a global input and output (GIO) line providing a second data transmission path between the global buffer and each of the storage regions (SEO Fig. 4: Path from 43 or 45 and the memory 310); and bank input and output (BIO) lines (SEO Fig. 4: 256 bit RD data lines ), a BIO line from the BIO lines providing a first data transmission path between a storage from the storage regions and a MAC circuit (SEO Fig. 4: 256 bit RD data lines connected to MACs), from the MAC circuits, allocated to the storage region (e.g. HONG Fig. 4: Output of MACs routed back to memory 402 via bus 420).

Re: Claim 14, SEO, HONG and JO as used in the rejection of claim 13, further disclose:
wherein the first data are transmitted from the storage regions to the MAC circuits through the BIO lines (SEO Fig. 4: 256 bit RD data lines connected to MACs); and
wherein the second data are transmitted from the global buffer to the MAC circuits through the GIO line (SEO Fig. 4: 43  connected to MACs).

Re: Claim 15, SEO, HONG and JO as used in the rejection of claim 14, further disclose:
wherein the first data and the second data are transmitted in a parallel transmission mode (SEO Fig. 4: 43  and 41 connected to MACs in parallel).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
SONG (US 11113231 B2) discloses a processing in memory (PIM) method using a memory device, m*n multiplicand arrangement bits are stored in m*n memory cells by copying and arranging m multiplicand bits of a multiplicand value and m*n multiplier arrangement bits are stored in m*n read-write unit circuits corresponding to the m*n memory cells by copying and arranging n multiplier bits of a multiplier value. The m*n multiplicand arrangement bits stored in the m*n memory cells are selectively read based on the m*n multiplier arrangement bits stored in the m*n read-write unit circuits, and m*n multiplication bits are stored in the m*n read-write unit circuits based on the selectively read m*n multiplicand arrangement bits. A multiplication value of the multiplicand value and the multiplier value is determined based on the m*n multiplication bits stored in the m*n read-write unit circuits..
KIM (US 10936891 B2) discloses an electronic device includes a graphic processor and a memory device. The graphic processor includes an artificial neural network engine that makes an object recognition model learn by using learning data and weights to provide a learned object recognition model. The memory device, divides a feature vector into a first sub feature vector and a second feature vector, and performs a first calculation to apply the second sub feature vector and the weights to the learned object recognition model to provide a second object recognition result. The artificial neural network engine performs a second calculation to apply the first sub feature vector and the weights to the learned object recognition model to provide a first object recognition result and provides the first object recognition result to the memory device. The second calculation is performed in parallel with the first calculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov